DETAILED ACTION
This Office Action for U.S. Patent Application No. 17/193,790 is responsive to communications filed on 08/17/2022, in reply to the Non-Final Rejection of 06/07/2022. Currently, claims 1-4, 6, and 8-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1 and 14, the Applicant submits that these claims have been amended to incorporate the allowable subject matter of claim 7, along with intervening claim 5. As such, the Applicant submits that these independent claims are now in condition for allowance. The Examiner respectfully agrees. As such, the rejections of claims 1 and 14 have been withdrawn. 

In regard to claim 1, this claim was objected to for grammatical errors. The Applicant submits that the amendments to the claim are sufficient to overcome the claim’s objection. The Examiner respectfully agrees. As such, the objection of claim 1 has been withdrawn.

In regard to claims 8 and 10, these claims were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to the claims are sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections under 35 U.S.C. 112(b) of claims 8 and 10 have been withdrawn.

In regard to claims 2-4, 6 and 8-13, these claims are either directly or indirectly dependent upon the independent claim 1. Since claim 1 has been determined to be in condition for allowance as discussed above, these claims are in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter

Claims 1-4, 6, and 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a signal indicating an instruction command of an external terminal provided outside the vehicle, and as one of the plurality of display modes, there is a maintenance mode that performs a maintenance display with a condition including the shift position being in a parking position, and a signal indicating the instruction command being inputted as the mode setting condition.

The closest prior art of reference, Miyoshi et al. (U.S. Publication No. 2013/0002877), discloses an image generating means which takes images captured by left and right side cameras, and an information outputting means that causes the monitor to display at least one of the images from the cameras, as well as a plurality of display modes, and a plurality of sensors for detecting switch operations to determine states of the vehicle, and impact which mode is displayed on the monitor. However, Miyoshi does not expressly disclose a signal indicating an instruction command of an external terminal provided outside the vehicle, and as one of the plurality of display modes, there is a maintenance mode that performs a maintenance display with a condition including the shift position being in a parking position, and a signal indicating the instruction command being inputted as the mode setting condition.

The next closest prior art of reference, Yoshiyuki (WO 2015/098156 A1), discloses a system that displays images at angles equivalent to the images that would be created by a mirror, and discloses that the imaging unit can acquire a wide angle captured image to correspond to various sizes and cutting positions. However, Yoshiyuki does not expressly disclose a signal indicating an instruction command of an external terminal provided outside the vehicle, and as one of the plurality of display modes, there is a maintenance mode that performs a maintenance display with a condition including the shift position being in a parking position, and a signal indicating the instruction command being inputted as the mode setting condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488